DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claims 1, 2, 11 and 12. The specification states the controller may include one ore more microprocessors, communication circuitry, memory, etc.  The controller may comprise firmware, hardware and/or software.  The later suggests that the firmware is capable of being on the controller which allows the firmware or software to be in a cloud storage for instance.  It is suggested that the claim be amended to state “a processor programmed to” language so the limitation of configure to are now positively recited as being programmed on a physical device of a processor.    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is not clear what the relationship is between the central opening and the microfluidic device. Clarification could be achieved by stating the fluid interface assembly is attached to the microfluidic path device. Additionally, it is not clear what end of the line is sealed. 
Claim 17 is interpreted to be a fluid interface assembly to be a fluid interface assembly with a central opening attached to a microfluidic path device, imaging takes placed by one or more plurality of optical sensors, and each end of the fluidic lines and pressure lines are sealed at the bottom and arranged around the periphery of the central opening as shown in Figure 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, 14-16, and 18-20 are rejected under 35 U.S.C. 102a(2) as being anticipated by Stern et al. (US20120164036A1).
Regarding claim 1, Stern et al. teaches a microfluidic apparatus (see [0006] which describes an invention comprising of a cartridge, a microfluidic chip with pneumatic lines for pneumatically actuating the microfluidic chip) for forming a therapeutic polynucleotide (see [Abstract] which states the invention can be used for mRNA amplification and purification, see [0036] and Figure 24 which shows a reaction scheme for preparing and analyzing an mRNA sample), the apparatus comprising:
a seating mount for removably holding a microfluidic path device (see [0069] where the microfluidic device is mounted on a base. The claim of removably holding does not further structurally limit the instant claim); 
a plurality of pressure lines (see [0068] where the pneumatic inserts communicate with pneumatic lines that supply pressure to the pneumatic layer of the microfluidic chip); 
a plurality of fluid vials, wherein each fluid vial either comprises a fluidic line (see [0070] which teaches that the chip can direct fluid (fluid lines) in various wells or compartments (vials) to other wells or compartments in the cartridge) or is configured to couple with the fluidic line, 
wherein each fluidic line and at least a subset of the pressure lines are configured to be biased against the microfluidic path device held in the seating mount to form a closed fluid path (see [0068] where the pneumatic manifold is mounted on the base, biased with springs so that it can make a pressurized seal with a microfluidic chip); and
a controller configured to control the application of pressure through the pressure lines to drive fluidic movement in the microfluidic path device when the microfluidic path device is held in the seating mount (see [0092] which teaches that the pneumatic manifold attaches with pneumatic wells on the bottom surface of the chip connecting them to either vacuum or positive pressure sources through computer-controlled solenoid valves), wherein the controller is configured to direct the synthesis of a synthetic template (see [0106] which teaches any mRNA amplification method can be performed by the devices including LAMP, TLAD (Eberwine) and MDA. In some embodiments of the invention, isothermal mRNA amplification methods can be performed. In other embodiments, thermal cycling can be performed to accomplish PCR or cycle sequencing), direct an in vitro transcription (IVT) reaction using the template to form a therapeutic polynucleotide (see [0106] which teaches thermal cycling can be performed to accomplish PCR or cycle sequencing. Messenger RNA amplification procedures can specifically target polyadenylated mRNA for amplification, see [0136] and Figure 27 which shows a script for Eberwine chemistry organized into three sections for Reverse Transcription (RT), Second Strand (SS) Synthesis, and In Vitro Transcription (IVT)), and direct purification of the therapeutic polynucleotide in one or more microfluidic path devices held in the seating mount (see [0119] which teaches that the device of the invention can accommodate purification through the use of magnetic beads. Beads can be mixed or suspended in a solution within the cartridge using pumping, magnetic or external mixers. The beads can be pumped to desired chambers or reservoirs within the microfluidic device or cartridge).
Regarding claim 2, Stern et al. teaches a microfluidic apparatus (see [0006] which describes an invention comprising of a cartridge, a microfluidic chip with pneumatic lines for pneumatically actuating the microfluidic chip) for forming a therapeutic polynucleotide (see [Abstract] which states the invention can be used for mRNA amplification and purification, see [0036] and Figure 24 which shows a reaction scheme for preparing and analyzing an mRNA sample), the apparatus comprising: a seating mount for removably holding a microfluidic path device (see [0069] where the microfluidic device is mounted on a base);
a plurality of pressure lines (see [0068] where the pneumatic inserts communicate with pneumatic lines that supply pressure to the pneumatic layer of the microfluidic chip);
a plurality of fluid vials, wherein each fluid vial either comprises a fluidic line or is configured to couple with the fluidic line (see [0070] which teaches that the chip can direct fluid (fluid lines) in various wells or compartments (vials) to other wells or compartments in the cartridge),
wherein each fluidic line and at least a subset of the pressure lines are configured to be biased against the microfluidic path device held in the seating mount to form a closed fluid path (see [0068] where the pneumatic manifold is mounted on the base, biased with springs so that it can make a pressurized seal with a microfluidic chip); and 
a controller configured to control the application of pressure through the pressure lines to drive fluidic movement in the microfluidic path device when the microfluidic path device is held in the seating mount (see [0092] which teaches that the pneumatic manifold attaches with pneumatic wells on the bottom surface of the chip connecting them to either vacuum or positive pressure sources through computer-controlled solenoid valves), wherein the controller is configured to determine the contents of the fluid vials (see [0071] which teaches the use of reservoir controllers for the microfluidic chip. The reservoir controllers are interpreted to be liquid volume controllers for the reservoirs (vials). The contents are being interpreted as a volume in a vial. See [0062] which teaches that the reservoir is sized to be larger than a pipette tip so that material can be pipetted directly into the microfluidic chip), transfer sub-microliter amounts of material from the fluid vials to one or more reactors in the microfluidic path device held in the seating mount (see [0061] which teaches a cartridge can have reservoirs with volumes capable of holding nanoliters, microliters, or milliliters of fluid, see [0133] which teaches the number of BPump cycles determines the elution volume which has been set to 15 uL in this script, see [0084] which teaches the transfer of fluids between chambers or ports. See [0092] which teaches the pneumatic manifold can connect intermediate processing to reaction mixing/incubation reservoirs in the fluidic manifold), direct the synthesis of a synthetic template (see [0106] which teaches any mRNA amplification method can be performed by the devices including LAMP, TLAD (Eberwine) and MDA. In some embodiments of the invention, isothermal mRNA amplification methods can be performed. In other embodiments, thermal cycling can be performed to accomplish PCR or cycle sequencing), direct an in vitro transcription (IVT) reaction using the template to form a therapeutic polynucleotide (see [0106] which teaches thermal cycling can be performed to accomplish PCR or cycle sequencing. Messenger RNA amplification procedures can specifically target polyadenylated mRNA for amplification, see [0136] and Figure 27 which shows a script for Eberwine chemistry organized into three sections for Reverse Transcription (RT), Second Strand (SS) Synthesis, and In Vitro Transcription (IVT)), and direct purification of the therapeutic polynucleotide in one or more microfluidic path devices held in the seating mount (see [0119] which teaches that the device of the invention can accommodate purification through the use of magnetic beads. Beads can be mixed or suspended in a solution within the cartridge using pumping, magnetic or external mixers. The beads can be pumped to desired chambers or reservoirs within the microfluidic device or cartridge.
Regarding claim 3, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a reagent storage frame holding the plurality of fluid vials (see [0073] which teaches that the fluidic manifold can contain reagent storage channels).
Regarding claim 5, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a fluid interface assembly configured to hold the fluidic lines (see [0069] which teaches the fluidic layer comprises microfluidic channels that open on an outside and inside surface of the fluidic layer).
Regarding claim 6, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a fluid interface assembly release control configured to release the fluid interface assembly from the apparatus (see [0078] which teaches that the microfluidic chip has diaphragm valves for the control of fluid flow. The valves are controlled by applying positive or negative pressure to a pneumatic layer of the microchip through a pneumatic manifold).
Regarding claim 8, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches thermal control configured to modulate the temperature of at least one region of the microfluidic path device when the microfluidic path device is held in the seating mount (see [0071] which teaches that the pneumatic manifold is biased, a tight fit between the pneumatic manifold and the microfluidic chip, as well as between the reservoir and the thermal controllers, are maintained without the need for exact tolerances in loading the pneumatic manifold on the base. See [0065] which teaches the use of H-Bridge in Figure 4B, which routs power to TECs in response to signals from the FTC100 temperature controller. The H-Bridge can be controlled by two signals (level and direction) from the FTC100 temperature controller, a PID control system).
Regarding claim 9, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a magnetic field applicator configured to apply a magnetic field to at least one region of the microfluidic path device when the microfluidic path device is seated in the seating mount (see [0081] which teaches that the magnetic component can generate a magnetic or electromagnetic field using a permanent magnet or electromagnet. The magnet can be actuated in one or more directions to bring the magnet into proximity of the microfluidic of the microfluidic chip to apply a magnetic field to the microfluidic chamber).
Regarding claim 14, Stern et al. teaches all the limitations of claim 1 shown above. Stern further teaches one or more alignment pins configured to align the microfluidic path device in the seating mount (see [0077] and Figures 9-11 which teaches pogo pins being used to connect the fluidic manifold to the aluminum manifold cover).
Regarding claim 15, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches an enclosure having a cover, configured to maintain the sterility of the apparatus during operation of the apparatus (see [0064] which teaches that the polycarbonate (PC) manifold is housed in an aluminum bezel cover. See [0013], Figure 2 which shows a fluidic manifold encased by an aluminum bezel).
Regarding claim 16, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches the microfluidic path device (see [0006] which teaches a cartridge with a microfluidic chip having one or more microfluidic diaphragm valves).
Regarding claim 18, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a signal detector configured to detect a signal from within the microfluidic path device (see [0065] which teaches that the H-bridge can rout power to TECs in response to signals from the FTC100 controller. See [0082] which teaches detectors, light sources, or temperature control devices can be positioned next to the microfluidic chip or used in conjunction with the microfluidic chip. These devices can allow for detection of analytes by detecting light emission or temperature).
Regarding claim 19, Stern et al. teaches all the limitations of claim 18 shown above. Stern et al. further teaches the signal is one or more of: a visible, fluorescent, UV absorbance or IR absorbance signal (see [0165] and Figure 37 which teaches BioAnalyzer and UV absorbance characterization).
Regarding claim 20, Stern et al. teaches all the limitations of claim 18 shown above. Stern et al. further teaches the signal detector is configured to measure a nanoparticle size distribution (see [0118] which teaches beads can purify samples at the macroscale and then concentration to the nanoscale for introduction into microfluidic or nanofluidic platforms. The optical detector ins [0082] is capable of detecting nanoscale size distributions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US20120164036A1) as applied to claim 1 above, and further in view of Haslam et al. (cited on the IDS).
Regarding claim 4, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches that reservoir controllers are used between the pneumatic manifold and the microfluidic chip (see [0071]). Stern et al. teaches that the microfluidic path device is held in the seating mount (see [0069]).
Stern et al. is silent to a plurality of optical sensors arranged to monitor fluid levels within the plurality of fluid vials and to monitor fluidic movement in the microfluidic path device.
Haslam et al. teaches a plurality of optical sensors arranged to monitor fluid levels within the plurality of fluid vials and to monitor fluidic movement in the microfluidic path device (see Page 3, [2-3] which teaches that by actuating the reservoirs, fluid moves back and forth between them through the fluid channel in which an actual sensor device would contain one or more functionalized regions to act as sensor surfaces. For sensing applications, it is important to ensure that the flow channel volume is significantly smaller than the reservoir volume in order to pass most of the fluid over the sensor surface during each half period of operation).
It would be obvious for one of ordinary skill in the art to modify the device of Stern et al. in view of Haslam et al. to include optical sensors for their fluid reservoirs and channels for the benefit of monitoring fluid levels as taught by Haslam et al. and movement to prevent overflow damage to the microfluidic chip and to ensure the fluidic manifold is operating correctly. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US20120164036A1) as applied to claim 1 above, and further in view of RU ‘927 et al. (RU2627927C2).
Regarding claim 7, Stern et al. teaches all the limitations of claim 1 shown above. Stern et al. further teaches a reagent storage frame release control configured to release the reagent storage frame from the apparatus (see [0073] which teaches the fluidic manifold can contain reagent storage channels. Figure 7 shows the top and bottom views of the assembled fluidic manifold. The microfluidic chip can be attached to the bottom surface of the fluidic manifold). 
Stern et al. is silent to the use of a release control.
	In the analogous art of sample analyzing systems and microfluidics, RU ‘927 teaches a urine collection container may be released from the device. A small vessel may be pushed out or squeezed from a device cartridge. The cartridge may contain containers with reagents, diluents, washes, buffers or any other solutions [00550].
It would be obvious for one with ordinary skill in the art to modify the device used by Stern et al. in view of RU ‘927 to use the same ejection method to release the reagent storage frame from the apparatus for the benefits of cleaning the storage frame and refilling the storage frame with reagent without the risk of spilling reagent on the microfluidic device. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US20120164036A1) as applied to claim 9 above, and further in view of Holmes et al. (AU2016202045A1).
Regarding claim 10, Stern et al. teaches all the limitations of claim 9 shown above including a magnetic field applicator. 
Stern et al. does not teach a control arm mounted to the reagent storage frame.
	In the analogous art of automated computer-controlled sampling, Holmes et al. teaches the use of a robot control arm to move a vessel to one or more module. A tip or vessel may be received at a module [00575].
	It would be obvious for one of ordinary skill in the art to modify the device used by Stern et al. in view of Holmes et al. to attach a similar robotic arm to the reagent storage frame for the benefit of automation for moving reagent storage reservoirs to different places within the fluidic manifold.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US20120164036A1) as applied to claim 1 above, and further in view of Terbrueggen et al. (CA2836577A1).
Regarding claim 11, Stern et al. teaches all the limitations of claim 1 shown above. 
Stern et al. does not teach the controller is configured to detect an identifying code on the fluid vial.
In the analogous art of microfluidic systems and automated screening applications, Terbrueggen et al. teaches variable spacer sequences used in CLPA-CE assays serve as a barcode to identify the target sequence when products are detected using capillary electrophoresis (CE) [0165].
It would be obvious for one of ordinary skill in the art to modify the method used by Stern et al. in view of Terbrueggen et al. to include a barcode on each sample (fluid vial) for the benefit of rapid identification samples and convenient data storage that is well known in the art.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US20120164036A1) as applied to claim 1 above, and further in view of Gwynn et al (US20130132006A1).
Regarding claim 12, Stern et al. teaches all the limitations of claim 1 shown above. 
Stern et al. does not teach the controller is configured to determine a level of a reagent held by one or more of the plurality of fluid vials.
In the analogous art of processing and analyzing biological samples, Gwynn et al. teaches a microtip pipette assembly with a liquid sensor. The fluid level sensor is located in the microtip ([0499]).
It would be obvious for one of ordinary skill in the art to modify the device used by Stern et al. in view of Swanson et al. to add a fluid level sensor to reagent reservoirs for the benefit of monitoring the level of reagent inside reservoirs during operation.

Allowable Subject Matter
Claims 13 and 17 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the closes prior art Novak et al. (US20190009274A1) teaches the use of a holder that can hold a microfluidic device [0119]. The holders are mounted on a platform which can drive actuators along one or more axes similar to a conveyor belt. Detection takes place optically from a microscope which is fixed at one location [0120].
However, Novak et al. does not teach or fairly suggest that an optical drive can be configured to move a plurality of optical sensors along the conveyor belt for detecting samples. Detection can only take place from an optical sensor (microscope) in a fixed position. 
Regarding claim 17, the closest prior art Stern et al. (US20120164036A1) teaches optical detectors such as light sources can be positioned next to the microfluidic chip or used in conjunction with the microfluidic chip. These devices can allow for detection of analytes by detecting light emission. These devices can allow for light to be introduced to a region or area of the microfluidic chip [0082]. Stern et al. further teaches the fluidic layer can contain microfluidic channels (fluidic lines) used for the transfer of fluids between chambers or ports [0084]. The fluidic channels can be formed at the interface between the two layers of material. The channels can have any shape [0087]. Pressure is applied through a pneumatic line (pressure line) [0085].
However, Stern et al. does not teach or fairly suggest that the optical sensors can detect light emissions from the central opening of the fluid interface. Furthermore, Stern et al. does not teach whether the fluidic lines and pressure lines are sealed and arranged around the periphery of the central opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.F./Examiner, Art Unit 1797          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797